UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4155


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TROY D. STEWART,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:08-cr-00245-HEH-1)


Submitted: October 17, 2017                                   Decided: November 1, 2017


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Caroline S. Platt, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Valencia Roberts, Assistant Federal Public Defender,
Alexandria, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Troy D. Stewart was charged with violating various conditions of his supervised

release. At a hearing at which Stewart admitted committing the violations, the district

court revoked release and sentenced Stewart to 24 months in prison. Stewart appeals. His

attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967),

questioning whether the sentence is plainly unreasonable but concluding that there are no

meritorious issues for appeal. Stewart was advised of his right to file a pro se brief but

has not filed such a brief. We affirm.

       “We will affirm a revocation sentence if it is within the statutory maximum and is

not ‘plainly unreasonable.’” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)). The record

establishes that Stewart was sentenced within the statutory maximum term of two years,

see 18 U.S.C. § 3583(e)(3) (2012). The remaining question is whether the sentence is

plainly unreasonable.

       “When reviewing whether a revocation sentence is plainly unreasonable, we must

first determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d

544, 546 (4th Cir. 2010). Only if we find a sentence to be unreasonable will we consider

whether it is “plainly” so. United States v. Crudup, 461 F.3d at 440.

       A revocation sentence is procedurally reasonable if the district court considered

the Chapter Seven policy statement range and the applicable 18 U.S.C. § 3553(a) (2012)

sentencing factors. Id. A revocation sentence is substantively reasonable if the court

stated a proper basis for concluding that the defendant should receive the sentence

                                            2
imposed, up to the statutory maximum. Id. “A court need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing a post-conviction

sentence, but it still must provide a statement of reasons for the sentence imposed.”

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation marks

omitted).

       We conclude that Stewart’s sentence is procedurally and substantively reasonable.

The district court stated that it had considered relevant § 3553(a) factors, and the court

was aware of Stewart’s policy statement range of 8-14 months.           Further, the court

provided a sufficiently individualized assessment in fashioning the revocation sentence.

In this regard, the court took note of Stewart’s significant criminal record, his having

absconded from a previous term of supervision, his breach of trust and his failure to abide

by the conditions of supervised release.

       In accordance with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal. We therefore affirm. This court requires that

counsel inform Stewart, in writing, of the right to petition the Supreme Court of the

United States for further review. If Stewart requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Stewart.




                                            3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                         4